Citation Nr: 1450896	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-33 223	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.  The Veteran died in May 2013.  The appellant is the Veteran's surviving spouse and in September 2014 VA granted her motion for substitution. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal was since transferred to the RO in New Orleans, Louisiana.


FINDING OF FACT

At all times during the pendency of the appeal, the audiometric test results obtained during the Veteran's examination by a VA audiologist correspond to a numeric designation of no greater than I in the right ear and I in the left ear.


CONCLUSION OF LAW

At all times during the pendency of the appeal, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Initially, the Board notes that the Veteran during his lifetime challenged the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required to the appellant because the purpose that the notice it intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his February 2007 examination from Willis Knighton Audiologist.  See 38 U.S.C.A. § 5103A(b).  

The Veteran was afforded a VA audiological examination in May 2007.  Moreover, the Board finds that the May 2007 VA examination is adequate to adjudicate the current claim because after taking a medical history from the Veteran and conducting an examination the examiner provided all needed information to rate the severity of his bilateral hearing loss under all relevant rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board also finds that the VA examination substantially complied with the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) because the examiner, after noting the Veteran's claims that he had difficulty hearing in all situations, specifically provided an opinion as to the functional impact his hearing was having on his daily activities and employment when he thereafter opined that the Veteran presented with mild to moderately severe sensor neural hearing loss in the right ear and normal to moderately severe sensor neural hearing loss in the left ear.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the claims file including the evidence found in the Virtual VA and VBMS claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The appellant asserts that the Veteran's hearing loss is manifested by adverse symptomatology that warranted a compensable rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  Id.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The January 2008 rating decision granted service connection for bilateral hearing loss effective from September 29, 2006, and assigned a non compensable rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since before the claim was filed in 2006, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

38 C.F.R. § 4.85(c) also provides, in substance, that Table VIa will be used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc..

Initially, the Board notes that the record contains a private audiological examination dated in February 2007.  However, the Board finds that it may not rely on the results from this examination in adjudicating the current appeal because the speech discrimination test conducting at that time is not the required Maryland CNC testing.  38 C.F.R. § 4.85(a).  

At the only other audiological examination found in the claims file, the May 2007 VA examination, the Veteran had puretone thresholds 35, 45, 65, and 60 decibels in the right ear and puretone thresholds of 25, 35, 60, and 65 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 51.25 decibels in the right ear and 46.25 decibels in the left ear.  Speech recognition ability was 92 percent in the right ear and 88 percent in the left ear.

With application of the above test results to 38 C.F.R. § 4.85, Table VI, Table VII, the Veteran's right ear hearing loss is assigned a numeric designation of I and the left ear hearing loss is assigned a numeric designation of I.  These test scores do not show that the Veteran met the criteria for a 10 percent rating for his bilateral hearing loss.  Therefore, the Board finds that the claim for a compensable rating for his service-connected bilateral hearing loss is denied under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Fenderson.

As to 38 C.F.R. § 4.86(a), at the above examination the Veteran did not have thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for application.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Fenderson.

As to 38 C.F.R. § 4.86(b), at the above examination the Veteran did not have thresholds of 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for application.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Fenderson.

Further, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability, during his lifetime, caused impairment with employment over and above that contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds that nothing in Johnson changes the above reasoning because the Veteran was not service connected for any other disability during his lifetime.  

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record from the Veteran during his lifetime and others.  In this regard, the Veteran was credible to report on what he saw and felt and other people are credible to report on what they can see.  See Davidson.  However, the Board finds more probative the medical opinion as to the severity of his disability provided by the expert at the Veteran's VA examination than these lay assertions.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for a compensable rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because neither the Veteran during his lifetime nor his wife since that time has ever claimed that the bilateral hearing 

loss, acting alone, prevents the Veteran from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.


ORDER

An initial compensable rating for bilateral hearing loss is denied at all times during the pendency of the appeal.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


